Citation Nr: 1647700	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-08 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for dermatitis.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 3, 2015, and in excess of 50 percent thereafter, excluding those periods when the Veteran was in receipt of a temporary total disability rating.

3.  Entitlement to a rating in excess of 30 percent for residuals of a head injury, to include headaches.

4. Entitlement to a rating in excess 20 percent for lumbosacral strain.

5.  Entitlement to service connection for a respiratory disability.

6.  Entitlement to service connection for a bilateral foot disability, to include bilateral hammer toes.

7.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from November 20, 1985 to March 19, 1997.

This matter comes before the Board of Veterans Appeals (Board) on appeal of January 2010 and January 2013 rating decisions of the Montgomery, Alabama regional office (RO) of the Department of Veterans Affairs (VA). 

The Veteran requested a Board hearing but withdrew his request in correspondence received in April 2013.

In September 2015, the RO awarded the Veteran an increased rating of 50 percent for PTSD, effective April 3, 2015.  Despite the higher 50 percent rating established for this disability, the Veteran has not been awarded the highest possible rating, and such rating only applies to part of the appeal period.  Because the Veteran is presumed to be seeking the maximum possible benefit, his claim remains in appellate status.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the Veteran's claim for entitlement to a rating increase in excess of 10 percent for dermatitis will be resumed.

After reviewing the Veteran's contentions and evidence of record, the Board finds that the claimed respiratory disability issues on appeal is more accurately characterized as listed on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in consideration of the holdings of Brokowski and Clemons, the Board has recharacterized the claim as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appeal so that the Veteran is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In July 2016, the United States Court of Appeals for Veterans Claims (Court), issued Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Court found the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 38 C.F.R. § 4.59 (2015).  The Veteran was last provided a VA examination to assess the nature and severity of his lumbosacral strain in October 2012.  However, the examination did not include assessment of both active and passive range of motion in weight bearing and nonweight bearing.  Therefore, in light of Correia, remand for a new VA examination with complete range of motion testing is warranted

The Board's review of the record also reveals that the Veteran has not been provided with VA examinations to determine the nature and etiology of his claimed respiratory and bilateral foot disabilities.  In his March 2013 VA Form 9 (substantive appeal), the Veteran maintained that he has respiratory problems, including shortness of breath which requires him to repeatedly stop to try to catch his breath, and that he has bilateral hammer toes and experiences difficulty walking distances.  Although the Veteran has failed to allege precisely how these claimed disabilities are related to service, he has expressed his belief that his military service caused them.  The medical evidence of record shows that the Veteran has been diagnosed with hammer toes during the course of this appeal and received a diagnosis of bilateral foot calluses during a June 2000 VA general medical examination, during which he alleged that he went to sick call and was prescribed powders for burning feet which he began to experience after his return from Korea in 1987 or 1988.  Review of the medical evidence does not reveal any complaints, treatment, or diagnoses referable to a respiratory condition, but the Board finds that the Veteran is competent to report symptoms of shortness of breath and presumes, without actually finding, that such report is credible at this stage of the appeal.  Therefore, based upon the foregoing, the Board finds that remand for VA examinations is needed for his claimed respiratory and bilateral foot disabilities. See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the record contains VA treatment records reflecting screening and approval of the Veteran for participation in a VA vocational rehabilitation program.  A January 31, 2012 VA treatment record shows that the Veteran was admitted to a vocational rehabilitation program at that time.  Such record also indicates that the Veteran had participated in a "CWT/SE/Research program and attained employment at Wal-mart loading and unloading trucks [with no physical limitations]" and recommended his placement again in a regular CWT evaluation placement.  Moreover, a March 7, 2013 VA psychosocial assessment documented his employment at Walmart through the VA vocational rehabilitation program for eight months.  However, the only records associated with the claim's file are those associated with his January 2012 screening; the rest are missing.  Accordingly, on remand, the AOJ must attempt to obtain all records pertaining to the Veteran's receipt of VA vocational rehabilitation assistance and his participation in any such programs, including "CWT/SE/Research" programs.

Finally, VA treatment records from January 2015 to the present should also be obtained.  See 38 C.F.R. § 3.159 (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regarding the issues of entitlement to a TDIU, remand is required because the claim is inextricably intertwined with the other claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Here, the development ordered for the other claims on appeal could affect the outcome of the TDIU claim.  See 38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. § 4.16 (2015).  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA treatment records from January 2015 to the present.  All reasonable attempts should be made to obtain any identified records.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain all of the Veteran's VA vocational rehabilitation records, including any related "CWT/SE/Research" or other program records.  All reasonable attempts should be made to obtain any identified records.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159 (e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected lumbosacral strain.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner must describe current nature and severity of all manifestations of the Veteran's service-connected fractured pelvis disability, including consideration of any arthritis, ankylosis, limitation of extension and flexion of the thigh, impairment of the thigh, flail joint of the hip, and impairment of the femur.  The joint should also be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable, compared with the range of the opposite undamaged joint.

Additionally, the examiner must fully describe the functional effects, if any, caused by the Veteran's service-connected lumbosacral strain on his ability to perform the mental and/or physical actions required for employment.

All opinions expressed should be accompanied by supporting rationale.

4.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed respiratory disability.  The examiner should answer the following questions:

(A) Identify all current respiratory disabilities, to include any condition resulting in shortness of breath.

(B) For each respiratory disability diagnosed, offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such condition is related to the Veteran's active duty service.

All opinions expressed should be accompanied by supporting rationale.

5.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed bilateral foot condition. The examiner should answer the following questions:

(A) Identify all current conditions of the feet, to include hammer toes and calluses.

(B) For each foot condition diagnosed, offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such condition is related to the Veteran's active duty service. 

All opinions expressed should be accompanied by supporting rationale.

6.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the Veteran's claims based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

